Citation Nr: 1223140	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.  He died in December 2007.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Service connection for the cause of the Veteran's death was denied therein.  The appellant appealed this determination.

In May 2010, the appellant testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This matter was remanded by the Board for additional development in December 2010.  Such development fully or at least substantially was completed, as set forth in more detail below.  Adjudication on the merits accordingly may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In January 2012, the Board referred this matter for a Veteran's Health Administration (VHA) expert opinion.  Such opinion was received in March 2012.  As explained below, no other development is needed before undertaking adjudication on the merits.  The following determination thus is made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

Neither the hepatitis C, cirrhosis of the liver, nor liver cancer causing the Veteran's death was service-connected or could have been service-connected.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits based on service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1153, 1154, 1310, 1318, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.22, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In the context of a claim for DIC benefits, VA generally must provide (1) a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability that was not service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  When a specific assertion is raised in a DIC claim or the accompanying evidence relates to such, VA must provide notice of how to substantiate the assertion taking into account the submitted evidence.  Id.

The appellant was notified by letter dated in February 2008 of some of the criteria for establishing DIC benefits, the evidence required in this regard, her and VA's respective duties for obtaining evidence, and how VA determines the effective date if DIC benefits are awarded.  Pursuant to the Board's December 2010 remand, the appellant was notified by letter dated in January 2011 of the disabilities for which the Veteran was service-connected during his lifetime, the criteria for establishing DIC benefits based on a service-connected disability, the criteria for establishing DIC benefits based on a disability that was not service-connected, and the evidence required in both these regards.  She also was notified of her and VA's respective duties for obtaining evidence and how VA determines the effective date if DIC benefits are awarded.  

Neither the appellant nor her representative has alleged prejudice with respect to notice as is required.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The February 2008 letter predated the initial adjudication by the RO, who in this case is the AOJ, in April 2008.  It addressed some notice elements.  The January 2011 letter dated after the initial adjudication by the RO/AOJ went above and beyond by readdressing these elements.  This letter also addressed the rest of the elements.  It was dated months before readjudication by the RO/AOJ in a June 2011 supplemental statement of the case (SSOC).  The notice timing defect concerning the rest of the elements therefore has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing problem can be cured by issuance of compliant notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (same).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of necessary evidence such as pertinent treatment records, whether or not they are in Federal custody.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1), (c)(2), (c)(3).  Necessary evidence also may include provision of a medical examination and/or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of DIC claims, provision of a medical opinion is pursuant to 38 U.S.C.A. § 5103A(a) (VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim") rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

VA obtained the Veteran's service treatment records in relation to previous claims.  Now dated VA treatment records also were obtained by VA in relation to previous claims.  Some VA treatment records concerning the Veteran dated around his death were obtained by VA in relation to the instant claim prior to the Board's December 2010 remand.  In compliance with this remand, additional VA treatment records concerning him dated around his death have been obtained by VA.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the appellant has not identified and authorized the release of any such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  It is notable that she has had ample opportunity throughout the pendency of the instant claim to undertake records identification and authorization or to submit private treatment records.  That she did not do so is not surprising.  Observed in the Board's December 2010 remand indeed is that the Veteran received most, if not all, of his healthcare from VA.

No medical examination could be obtained in this case given that the Veteran is deceased.  As noted above, however, a VHA expert medical opinion was obtained in January 2012.  The expert reviewed the claims file and pertinent medical literature, opined as to whether or not there was a service etiology for the Veteran's hepatitis C, and provided a rationale for this opinion rendered.  Nothing further is required in order to render the following determination.  Accordingly, the VHA expert opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed adjudication of the claim).  

Finally, some discussion of the May 2010 Travel Board hearing is noteworthy.  It recently was held that the individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The sole issue comprising the instant claim was identified by the undersigned at the Travel Board hearing.  It was explained by the undersigned in conjunction with the appellant's representative in that information was elicited from the appellant about the Veteran's hepatitis C history and the manner in which the appellant feels this disability is related to his service.  Pertinent medical evidence was identified in that information was elicited from the appellant as to the facilities that provided post-service healthcare, to include for diagnosed hepatitis C, to the Veteran.

Significantly, neither the appellant nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled to the extent required, adjudication on the merits may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Cause of Death

The appellant and her representative primarily contend that the Veteran's death was a result of hepatitis C attributable to his service.

When a Veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay DIC benefits to such Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  The initial inquiry therefore is whether a Veteran's death was due to a service-connected disability or to a disability which, although not service-connected, could have been such that it would have been compensable.  

If service connection was not established for the fatal disability at the time of the Veteran's death, analysis of whether it could have been service-connected thus must be undertaken.  Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of the disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as such as endocarditis (a term covering all forms of valvular heart disease), cardiovascular-renal disease (a term including arteriosclerosis, nephritis, organic heart disease, and hypertension), or cirrhosis of the liver to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Also applicable here are the circumstances for presumptive service connection for diseases associated with exposure to an herbicide agent.  First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam (RVN) between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  Third, the Veteran must manifest a particular disease to a compensable degree within a particular time period.  This period is any time after separation from service for ischemic heart disease.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease or disease associated with exposure to an herbicide agent must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. § 3.307(d).  

Where service connection based on herbicide exposure cannot be presumed, service connection due to such exposure still may be established with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Direct service connection still may be established, in other words.

Several risk factors for hepatitis C have been recognized.  These include:  transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).

The following key points regarding the contraction of hepatitis C also have been recognized.  First, hepatitis C is spread primarily by contact with blood and blood products.  Second, the highest prevalence of hepatitis C infection thus is among those with repeated, direct percutaneous exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Third, hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  VA Fast Letter 04-13 (June 29, 2004).  As such, VA has concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Id.

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

If it is determined that the fatal disability could have been service-connected at the time of the Veteran's death or if service connection was established for the fatal disability, then analysis of whether this disability was either the principal or a contributory cause of death must be undertaken.  38 C.F.R. § 3.312.  This analysis must be made by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability or disability which could have been service-connected is the principal, or primary, cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A service-connected disability or disability which could have been service-connected will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the disability casually shared in producing death, but rather must be shown that there was a causal connection.  Id.  For instance, substantial or material contribution to the cause of death requires that "debilitating effects" due to the disability made the Veteran "materially less capable" of resisting the effects of the fatal disease or that the disability had "material influence in accelerating death."  Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt shall be given to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the claimant prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran served in the Republic of Vietnam (RVN) from March 1968 to March 1969.  His DD-214 reflects that he was an administrative man.  It further reflects that he received a Combat Action Ribbon.  

Service treatment records do not reveal that the Veteran complained of, sought treatment for, or was diagnosed with any type of hepatitis or other liver problem.  No abnormalities in this regard were found at his August 1971 separation examination.

Upon VA examination in October 1971, no liver problems to include any type of hepatitis were complained of by the Veteran and no liver abnormalities to include any type of hepatitis were found.

VA treatment records contain the following information regarding hepatitis C risk factors.  The Veteran reported in October 2003 that he did not see anyone wounded or killed in the RVN.  He did not report seeing anyone wounded or killed while discussing his in-service stressors at an April 2004 VA PTSD examination.  Seeing images of trauma was mentioned, however.  In March 2004, it was noted that he was a RVN Veteran without injuries.  The Veteran consistently denied (in March 1999 and March 2004) a history involving blood transfusion.  Deterioration of his health necessitated that one unit of packed red blood cells be given to him in April 2007.  Numerous references are made to the Veteran's use/abuse of alcohol, marijuana, and cocaine.  He admitted smoking and snorting cocaine in May 2005.  He denied intravenous drug use several times (including March 1999, March 2004, and April 2006), but such use was noted cursorily in April and May 2007.  The Veteran stated that he had had two to three sexual partners in the previous six months and reported occasional unprotected sex in March 1999.  He indicated that he had no tattoos in March 2004.

VA treatment records additionally document the following progression.  In March 1999, the Veteran had increased liver function tests.  The etiology was determined to be unclear.  It was noted that it could be related to prior unsafe sexual practice and hepatitis B infection.  In September 2002, he reported recently having been diagnosed with hepatitis C for which he was to get Interferon.  He was not prescribed this drug due to a lack of paperwork.  Instead, he was told to get more information regarding hepatitis C from his primary care physician.  Diagnoses of hepatitis C and chronic hepatitis C were made in April 2003.  Use of Interferon was mentioned.  A May 2004 liver biopsy showed mild piecemeal necrosis, grade 2, bridging fibrosis (possibly early cirrhosis), stage 3, and mild steatosis.  Alcohol induced liver disease and hepatitis C/cirrhotic liver disease were diagnosed in March 2006.  It was noted in September 2006 that the Veteran was not a candidate for treatment given his recent use of drugs, recurrent prostate cancer, and decompensated liver disease.  

Hepatic encephalopathy first was diagnosed around May 2007.  In June 2007, multiple visits to the hospital with admissions for such encephalopathy were noted.  Hepatitis C/alcohol decompensated cirrhosis, recent episodes of encephalopathy, first was diagnosed at this time.  A September 2007 computerized tomography (CT) scan revealed findings highly suspicious for hepatocellular carcinoma in addition to cirrhosis.  Later that month, a CT-guided liver biopsy was performed.  The Veteran and appellant were informed that the results were positive for malignancy and favoring hepatocellular carcinoma in October 2007.  The unlikely association with his prostate cancer and more probable association with hepatitis C/cirrhosis also was discussed with them.  "Metastatic cancer (prostate) to the liver" was noted in early December 2007, however.  Renal failure was diagnosed mid-month.  

Following a week of multiple visits to the hospital, the Veteran passed away on December 19, 2007.  No autopsy was conducted.  Cause of death was noted to be cardiopulmonary arrest secondary to acute renal failure secondary to hepatorenal syndrome from longstanding hepatitis C and cirrhosis and hepatocellular carcinoma in January 2008.  The Veteran's Certificate of Death lists his cause of death as cardiopulmonary arrest due to (or as a consequence of) acute renal failure due to (or as a consequence of) hepatocellular carcinoma (due to or as a consequence of) hepatitis C virus.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), diabetes mellitus (DM), and prostate cancer with incontinence, urinary frequency, and erectile dysfunction.  A 20 percent rating was established for DM effective in November 2001.  A 10 percent rating for prostate cancer with incontinence, urinary frequency, and erectile dysfunction was established effective in September 2004.  A 70 percent rating for PTSD was established effective in October 2004.  As of October 2004, the Veteran's combined rating was 80 percent.  See 38 C.F.R. § 4.25.  A TDIU also was established effective in October 2004.

A VA Chief of Hematology/Oncology indicated in April 2008 that the Veteran's liver cancer was primary rather than metastatic from the prostate.

At the Travel Board hearing in May 2010, the appellant testified that she had been married to the Veteran for only a few years but that they had been together for around 30 years.  She stated that she met him right after his service in the RVN.  She then recounted that there were times when he was ill which she guessed was from hepatitis C.  The appellant's representative next asserted that the Veteran first was diagnosed with some type of hepatitis, perhaps non-A non-B, in the 1980's and with hepatitis C around 1997 or 1998.  Both the representative and the appellant testified that the Veteran was exposed to blood/blood products in the RVN because he told each he handled dead and wounded soldiers.  The appellant further testified that the Veteran was injured in the RVN, while her representative indicated that not everyone who gets injured in combat received a Purple Heart.  She admitted that the Veteran used marijuana but stated that she had no knowledge that he used intravenous drugs.  She also stated that she had no knowledge of him having had a blood transfusion.  Finally, of note is that the appellant's representative argued that consideration should be given to "a liberalizing regulation" relative to ischemic heart disease, regulations pertaining to cardiovascular-renal diseases including hypertension, and herbicide exposure with respect to liver cancer.

The March 2012 VHA expert opinion, rendered by a VA Section Chief of Gastroenterology, was that it is not as likely as not that the Veteran's hepatitis C was related to his service.  A medical study of United States Veterans finding that hepatitis C was strongly associated with traditional risk factors such as use of intravenous drugs, blood transfusion, tattoos, incarceration, combat medical work, and multiple sexual partners was less strongly associated with combat-related exposure was cited.  It was noted that the Veteran was not a medic or corpsman during service.  Also noted was that there was no evidence that he cared for or transported casualties or that he was otherwise exposed to blood and body fluids of dead and wounded soldiers during service.  Two medical studies finding intranasal drug use with the sharing of instruments to be a risk factor for hepatitis C additionally were cited.  It was noted that recognized risk factors such as intranasal cocaine use and high risk sexual activity were documented with respect to the Veteran post-service.

Given the above, the Board finds that entitlement to DIC benefits based on service connection for the cause of the Veteran's death are not warranted.  The requirements for such benefits have not been met.

Hepatitis C was one of the Veteran's fatal disabilities because such was noted among cause of death.  Two other disabilities are fatal for the same reason.  These include cirrhosis of the liver and hepatocellular carcinoma.  Hepatocellular carcinoma is liver cancer.  See Dorland's Illustrated Medical Dictionary 296 (31st ed. 2007).  

No disabilities other than the three aforementioned were identified as fatal by being noted among cause of death.  Kidney failure, hepatorenal syndrome, and cardiopulmonary arrest were noted among cause of death.  They specifically were noted to be consequences from the three fatal disabilities, however.  In other words, these disabilities led to kidney failure.  Hepatorenal syndrome indeed includes renal, or kidney, failure associated with conditions such as cirrhosis.  Id. at 1647, 1858.  The Veteran ultimately went into cardiopulmonary arrest as a result.  Cardiopulmoary arrest is stoppage of the heart and lungs.  Id. at 134, 299.  In other words, he stopped breathing and his heart stopped beating.

Service connection for any kidney condition or heart condition was not in effect at the time of the Veteran's death.  Yet because his fatal disabilities do not involve the kidneys or the heart, it is unnecessary to consider whether a kidney condition or heart condition could have been service-connected.  No discussion of presumptive service connection for the chronic diseases of endocarditis and cardiovascular-renal disease including hypertension or of ischemic heart disease based on in-service exposure to an herbicide agent therefore will be undertaken despite the argument of the appellant's representative for such.

Service connection for hepatitis C, for cirrhosis of the liver, or for liver cancer was not in effect at the time of the Veteran's death.  Analysis of whether any of these fatal disabilities could have been service-connected therefore must be undertaken.  

Before he died, it is undisputed that the Veteran manifested hepatitis C, cirrhosis of the liver, and liver cancer.  The medical evidence reflects each of these conditions.  

The next question is whether the Veteran incurred hepatitis C, cirrhosis of the liver, or liver cancer during service or aggravated preexisting hepatitis C, cirrhosis of the liver, or liver cancer during service.  This case is one of in-service incurrence rather than aggravation since there is no indication that the Veteran had hepatitis C, cirrhosis of the liver, or liver cancer prior to service.  Indeed, it is unlikely he would have been accepted for service with any of these conditions.  The Veteran's service treatment records are completely negative for complaints of, treatment for, or diagnosis of any liver problem to include hepatitis C, cirrhosis of the liver, and liver cancer.  The appellant does not contend to the contrary.  Chronicity therefore does not exist.  Neither does a liver condition being noted in-service.  

It has not been argued by the appellant that the Veteran experienced cirrhosis of the liver within a year of his separation from service in September 1971.  There is no medical evidence of such by September 1972.  The only medical evidence dated between September 1971 and September 1972, a VA examination, is silent with respect to cirrhosis.  Liver cirrhosis severe enough to at least be compensable within one year of the Veteran's service, and thus presumed to have been incurred therein, accordingly is not found.  

The first post-service medical evidence of any liver problem, whether cirrhosis or otherwise, did not occur until March 1999 (increased liver function tests) with a confirmed diagnosis of such a problem (hepatitis C and chronic hepatitis C) being documented in April 2003.  These dates are disputed in that the appellant's representative contends that the Veteran had a liver problem (some type of hepatitis, perhaps non-A non-B) as early as the 1980's.  However, persistent documented post-service liver problems are not contended.  At least 10 years, and perhaps more, without such a problem would exist even if the argument of the appellant's representative with respect to dates is correct.  

Notwithstanding the above, persistent symptoms as opposed to ongoing treatment (presumably documented) are the benchmark for post-service continuity of symptomatology.  Savage, 10 Vet. App. at 488.  Of note in this regard is the appellant's contention that there were times when the Veteran was ill which she guessed was due to a liver problem (hepatitis C).  Her reference to his times of illness is vague since not even one specific time was identified.  This renders it impossible to conclude, without resort to speculation, that there was persistent post-service symptomatology.  Even if there were persistent post-service symptomatology, it further cannot be found to be the result of the liver.  The appellant concedes that her identification of the Veteran's liver as the source of his illnesses was only speculation.  Speculation is insufficient to establish service connection.  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30 (1993).  For these reasons, continuity of liver symptomatology following service is not established.  

Turning next to consideration of whether the evidence establishes that a liver disease diagnosed post-service was incurred during service, the following medical principle regarding hepatitis C is notable.  The incubation period for hepatitis C infection ranges between two and 26 weeks but onset of infection may be unrecognized for years because symptoms are not severe enough to require medical attention.  VA Training Letter 98-110; VA Training Letter 98-35 (April 8, 1998).  It follows that discussion of whether the Veteran had any in-service hepatitis C risk factors is required.

Most hepatitis C risk factors are not at issue here.  Neither service treatment records nor the post-service medical evidence shows that during service the Veteran had a blood transfusion or organ transplant, underwent hemodialysis, got a tattoo or body piercing, was an intranasal cocaine user or intravenous drug user who shared instruments, engaged in high-risk sexual activity, had acupuncture with non-sterile needles, or shared toothbrushes or shaving razors.  Neither the appellant nor her representative contends otherwise.

That leaves accidental exposure to blood products as a health care worker, combat medic, corpsman, or otherwise.  The Veteran was not designated as a health care worker, combat medic, or corpsman.  He rather was designated as an administrative man.  His engagement in combat is presumed, however, in light of his receipt of the Combat Action Ribbon.  See VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 1, Section D, Part 13.e.  Both the appellant and her representative assert that this combat exposed the Veteran to blood because he was handled dead and wounded soldiers and because he was wounded himself.

Lay evidence may provide sufficient support for a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).

A layperson is competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge.  Id.  The Veteran was competent to relate his in-service experiences because they would have been experienced by him.  The appellant and her representative are not competent to state that the Veteran handled dead or wounded soldiers or was wounded himself during combat because neither was present at the time of the combat.  However, they are competent to assert that the Veteran told them he handled dead and wounded soldiers and was wounded himself because they would have experienced him relating this information to them.  

In weighing credibility, factors for consideration include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Yet the lack of such evidence in combination with other factors may lead to the determination a layperson is not credible.

It is facially plausible given the Veteran's presumed combat that he handled dead and wounded soldiers and was wounded himself.  Satisfactory lay or other evidence of service incurrence or aggravation of an injury or disease (or an event in this case) shall be accepted as sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of combat service even though there is no official record of such incurrence or aggravation (or event in this case).  38 U.S.C.A. §§1154(b); 38 C.F.R. § 3.304(d).  Every reasonable doubt will be resolved in the Veteran's (or in this case appellant's) favor to that end.  38 U.S.C.A. § 1154(b).  Involvement in combat implies that there are dead and wounded soldiers and thus also implies the presence of blood.

Yet several of the other credibility factors lead to the conclusion that either the Veteran was not credible in telling the appellant and her representative that he handled dead and wounded soldiers as well as injured himself during service combat or that the appellant and her representative are not credible in recounting that he did so.  Indeed, there is an issue of inconsistency with the other evidence.  The Veteran did not receive a Purple Heart which would indicate that he was wounded during service.  This is not necessarily dispositive, as correctly advanced by the appellant's representative.  However, service treatment records contain no indication that he was wounded during combat.  They also do not contain any indication that the Veteran was exposed to blood by handling dead and wounded soldiers.  The same can be said of the post-service medical evidence.  Indeed, this evidence is to the contrary.  The Veteran was noted to be a RVN Veteran without injuries.  It is unlikely that he would not have reported such an injury if it existed given that his healthcare was quite extensive.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  The Veteran reported seeing general trauma, but specifically denied seeing anyone killed or wounded.  Inferred therefrom is a specific denial of handling dead and wounded soldiers.  

The timing in this case further has not gone unnoticed.  The Veteran never submitted a claim seeking entitlement to service connection for hepatitis C or any other liver condition despite the first post-service medical evidence of a liver problem as early as March 1999 and confirmed diagnosis of such a problem by April 2003.  He did file claims seeking entitlement to service connection for other conditions between March 1999 and his death.  While not conclusive, this suggests that he may not have believed he was entitled to service connection for a liver condition to include hepatitis C.  

Inconsistency with the other evidence and the fact that the Veteran failed to pursue service connection, as aforementioned, finally raises considerable suspicion as to the appellant's motive.  It indeed suggests her assertion that the Veteran had in-service exposure to blood by handling dead and wounded soldiers and by being wounded himself is based on her self-interest in gaining financially.  As noted above, if the assertion is found to be both competent and credible, service connection could be granted.  That potentially could result in the appellant's receipt of DIC benefits.

Partially in light of the fact that no in-service hepatitis C risk factor existed, the VHA opinion is negative for a relationship between the Veteran's hepatitis C and his service.  His post-service hepatitis C risk factors, particularly drug use to include intranasal cocaine use and high-risk sexual activity, indeed were highlighted with respect to the etiology of his hepatitis C in this opinion.  No other opinion from a medical professional is of record.

Acknowledgement is given to the fact that, despite the above, the appellant believes the Veteran's hepatitis C is related to his service.  Such beliefs sometimes suffice to establish these relationships.  See Davidson v. Shinseki, 581 F.3d at 1313 (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), specifically Jandreau v. Nicholson, No. 04-1254, 2006 WL 2805545, at *3 (Vet. App. Aug. 24, 2006)) (alterations in original) ("Explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology.'").  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Buchanan, 451 F.3d at 1331.

At issue, then, is whether the appellant is competent in asserting her belief.  The Board concludes that she is not.  The question of nexus to service in this case is medical in nature given the complexities involved.  Notable in this regard are the number of years that passed between the Veteran's service and his diagnosis with hepatitis C, the number of risk factors for hepatitis C involved, and the fact that some of the risk factors alleged or confirmed are in-service risk factors and some are post-service risk factors.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to determine whether there is a service nexus for the Veteran's hepatitis C.  See Jones v. West, 12 Vet. App. 460 (1999).  The appellant is a layperson (as implied by references above to has assertions as lay evidence) because there is no indication that she possesses such knowledge, training, and/or experience.  It follows that she is not competent to render an opinion that there exists a relationship between the Veteran's service and his hepatitis C.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if the Board were to find the appellant competent regarding her belief that the origin of the Veteran's hepatitis C relates was his service and further were to find her credible (i.e. if no reason were found to doubt her), the weight of the evidence still would be against service connection.  Factors that may be considered in assessing the weight/probative value of an opinion include access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the opiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Substantial probative weight is afforded to the VHA opinion which did not find a service nexus.  This is because it was rendered by a medical expert, was based on review of the claims file and consultation with medical literature, was based on the accurate factual premise that the Veteran did not have an in-service hepatitis C risk factor (see above), and was accompanied by an explanation or rationale.  The appellant's belief, which posits an in-service etiology, contrastingly is afforded little probative weight.  She is not an expert or even a medical professional but rather a layperson.  She did not review the claims file or medical literature.  Her reliance on the fact that the Veteran had an in-service hepatitis C risk factor is an inaccurate factual premise (as set forth above).  As no explanation or rationale accompanies the appellant's belief, it essentially is a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

Consideration next is given to exposure to herbicides as it relates to liver cancer as requested by the appellant's representative.  It is undisputed that the Veteran served over 90 days during a period of war after December 31, 1946.  The Vietnam era is defined as the period from February 28, 1961, to May 7, 1975 in the case of a Veteran who served in the RVN during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  It also is undisputed that the Veteran served in the RVN between January 9, 1962, and May 7, 1975.  He indeed served there from March 1968 to March 1969.  Accordingly, it is presumed that he was exposed to herbicides during at least this portion of his service.  

However, liver cancer is not listed among those noted as being associated with exposure to herbicides.  The VA Secretary has determined that there is no positive association between such exposure and any condition that is not specifically so listed or for which he has not specifically determined should be so listed.  See 67 Fed. Reg. 42,600 - 42,608 (June 24, 2002).  Hepatobiliary cancers (liver, gallbladder and bile ducts) specifically have been determined by the Secretary not to be positively associated with herbicide exposure.  75 Fed. Reg. 81,332 - 81,335 (December 27, 2010).  Therefore, service connection for liver cancer cannot be established presumptively on the basis of herbicide exposure.  Direct service connection on this basis further has not been established.  No medical opinion confirming any nexus between the Veteran's liver cancer and in-service exposure to herbicides is of record.  Such a nexus was not suggested by the medical evidence of record.  

All that remains is consideration of secondary service connection.  Neither the appellant nor her representative has asserted that the Veteran's hepatitis C, cirrhosis of the liver, or liver cancer was due to or aggravated by his service-connected PTSD, DM, or prostate cancer with incontinence, urinary frequency, and erectile dysfunction.  The medical evidence does not show or even suggest a link between the Veteran's hepatitis C or liver cirrhosis and any of his service-connected disabilities.  Regarding liver cancer, the medical evidence does not show or even suggest a link to the Veteran's service-connected PTSD or DM.  The weight of this evidence does not show a link to the Veteran's service-connected prostate cancer.  Prostate cancer metastasizing to the liver was noted once.  However, an association between prostate cancer and liver cancer was characterized as unlikely prior to this notation.  Following the notation and the Veteran's death, it was opined that his liver cancer was primary rather than metastatic from the prostate.

No applicable theory of entitlement, in sum, provides a basis for finding that any of the Veteran's fatal disabilities of hepatitis C, cirrhosis of the liver, or liver cancer could have been service-connected.  Analysis of whether any of the aforementioned fatal disabilities was either the principal or a contributory cause of the Veteran's death therefore is unnecessary.

It is acknowledged for the sake of completeness that even when a Veteran's death is not the result of a service-connected disability or a disability that could have been service-connected, VA shall pay DIC benefits to such Veteran's surviving spouse and children in the same manner as if the death were service-connected under certain circumstances.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The Veteran's death must not be the result of his willful misconduct; and at the time of death, the Veteran must have met the following requirements: (1) in receipt of, or have been entitled to receive compensation for a service-connected disability that was either rated as totally disabling for a continuous period of at least 10 years immediately preceding death; or (2) rated as totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; (3) or rated as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  Id.  

In regard to the above requirements "entitled to receive compensation" means that the Veteran filed a claim for disability compensation during his lifetime and would have received such compensation but for clear and unmistakable error in a decision, the discovery of service records that existed at the time a VA decision but were not considered, or VA paying the compensation to others or withholding it for various reasons.  38 C.F.R. § 3.22(b).  It is further noted that "rated as totally disabling" includes a total disability based on individual unemployability (TDIU).  38 C.F.R. § 3.22(c).

The Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted.  In this regard, there is no indication or assertion that he ever was a prisoner of war, and he did not die at least five years but less than 10 years following his separation from service.  While none of his service-connected disabilities ever was evaluated as totally disabling at 100 percent, TDIU became effective in September 2004, just over three years prior to the Veteran's death.  In any case, none of his service-connected disabilities were in effect for at least the 10 years immediately preceding the Veteran's death.  The first disability to be service-connected was DM, in November 2001.  Service connection was in effect at the longest for just over six years prior to the Veteran's death in December 2007. 

There is no indication that the Veteran was entitled to receive compensation at any level to include 100 percent for any other disability.  Other than PTSD, DM, and prostate cancer with associated complications, he filed compensation claims for a back condition and hypertension during his lifetime.  Neither was service-connected.  There does not appear to be clear and unmistakable error in either of the decisions in this regard, nor has clear and unmistakable error been alleged.  And all service records appear to have been considered in them.  No explanation of greater detail is necessary in this regard because, even if he were entitled to receive compensation for hypertension or a back condition, the medical and lay evidence does not show that this compensation would have been at a rate of totally disabling for at least the 10 years immediately preceding the Veteran's death.

Of final note, each of the above findings against entitlement to DIC benefits was supported by the preponderance of the evidence.  The benefit of the doubt accordingly is inapplicable.


ORDER

DIC benefits based on service connection for the cause of the Veteran's death are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


